Order of the Domestic Relations Court of the City of New York, Family Court, County of Queens, directing appellant to pay $25 a week for the support of respondent, reversed on the law and the petition dismissed. It appears that in a prior separation action brought by the wife, in which the husband counterclaimed for a separation, both the complaint and the counterclaim were dismissed on the merits, and less than three weeks thereafter, respondent instituted the instant proceeding. The proof does not show any changed circumstance on the part of the respondent since the entry of the judgment in the separation action, or the likelihood of her becoming a public charge. Therefore the judgment in the separation action bars this proceeding by the wife for support. (N. Y. City Dom. Rel. Ct. Act, § 137, subd. 4; L. 1933, ch. 482; Matter of Collins V. Collins, 245 App. Div. 612; Myers V. Myers, 251 App. Div. 267; Matter of Hamilton V. Hamilton, 254 App. Div. 748.) Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.